Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a Shore hardness range, but does not specify the letter of the Shore scale, which is necessary. The specification uses Shore D, so for purposes of examination the claim is read as Shore D hardness.
Claim 1 requires a coefficient of thermal expansion (CTE) but does not indicate the temperature at which it is measure. The specification uses ASTM D1903-1996 to test the CTE, so for purposes of examination the claim is read as requiring CTE tested according to ASTM D1903-1996.

All other claims are indefinite because they depend from one of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20150065020 A1) in view of Qian et al (US 20140120809 A1) and further in view of Moinpour et al (MRS BULLETIN/OCTOBER 2002).
Roy discloses a polishing pad for CMP [abstract] prepared from a polyurethane from an isocyanate prepolymer that is reacted with a mixture of polyamine and polyol chain extenders and polyamine and polyol curatives to complete the polymer formation [0018] and includes hollow polymeric microspheres [0136]. Regarding claim 1, an embodiment includes 2 parts by weight (8.33wt %) of Versalink P1000 [Tables 3 and 9], an aliphatic polyether diamine having Mn of about 1274 [see Bartyczak et al, p2 ¶2], and 20 parts by weight (83.33wt %) of an Ethacure 300, a bifunctional aromatic diamine [Tables 4 and 9]. The polishing pad typically has 45-75D Shore hardness [0198].
Roy does not explicitly disclose the density or elongation at break of the polishing pad. 
Qian discloses a CMP polishing pad prepared from an isocyanate terminated polyurethane prepolymer and a curative package [abstract, 0018], similar to Roy. Qian teaches 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed density and elongation at break in the polishing pad of Roy because Qian teaches that a useful density of a polyurethane based polishing pad is within the claimed range. At the very least, the disclosure of Qian shows that these property ranges would be expected by the skilled artisan within the regular practice of preparing a CMP polishing pad with polyurethane layer in Roy. 
Roy does not explicitly disclose the claimed coefficient of thermal expansion (CTE).
Moinpour teaches that polishing pads should have a minimized CTE and that a useful CTE ranges up to 145 µm/m°C (=145 ppm/°C) [p768 first column, Figure 3]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed CTE in the polishing pad of Roy because Moinpour teaches that a useful CTE of a polyurethane based polishing pad is within the claimed range. At the very least, the disclosure of Moinpour shows that this property range would be expected by the skilled artisan within the regular practice of preparing a CMP polishing pad with polyurethane layer in Roy. 
Regarding claim 2, Examples of the isocyanate prepolymer include Vibrathane B640 and B876 which have an NCO content of 9.45wt% and 6.75wt%, respectively [see Vibrathane General Processing Information, p7].
Regarding claim 3, Roy discloses that the microstructure and properties of the polyurethane polishing pad can be manipulated by manipulating the stoichiometry of the NCO and OH reactive groups [0201]. Furthermore, it is well understood by the skilled artisan that an excess of NCO or OH during polyurethane formation will result in different molecular weight and more residual functional group from the excess group. So the stoichiometry is a result effective variable because changing it will clearly affect the type of product obtained in a predictable  2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See also, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4, Jeffamine polymers are polyethers based on linear (i.e. difunctional) and trifunctional polypropylene oxides [see McDaniel (US 20120283153 A1), 0097-0099] and includes primary and secondary amine terminated polypropylene oxides [McDaniel, 0100-0101] and particular examples those with molecular weight in the claimed ranges [McDaniel, 0099, 0101]. Alternatively, there is nothing in claim 4 that requires the presence of the polyamine, so the many embodiments of Roy with no polyamine read on claim 4. 
Regarding claim 5, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Hydrolytic stability is usually described in terms of resistance to degradation in water, but the hydrolytic stability is within the % range of the claims, see Jensen et al (US 20150065014 A1) [0007]. Applicant alleges that the claimed hydrolytic stability is a result of trifunctional curing agents allowing crosslinking and strong bonding of the polyurethane chains rather than the weak bonding of hydrogen bonds. Many embodiments of Modified Roy include tri- or higher-functional curing agents and high crosslinking [Tables 3 and 4, and especially Table 2]. Therefore, the claimed effects and physical properties, i.e. hydrolytic stability would be expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
. 


Claim 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20150065020 A1).
Roy discloses a polishing pad for CMP [abstract] prepared from a polyurethane from an isocyanate prepolymer that is reacted with a mixture of polyamine and polyol chain extenders and polyamine and polyol curatives to complete the polymer formation [0018] and includes hollow polymeric microspheres [0136]. 
Regarding claim 11, the polyamines include polyether diamines like Jeffamines and Versalink P1000 and P650 [Table 3, 0125] and the curatives are almost all bifunctional aromatic diamines [Table 4]. The amount of polyamine range from 1-15wt% and the amount of curative range from about 5-25wt% [0113], so the ratio thereof will overlap with the claimed ratio of polyether amine to bifunctional curing agent. Examples of the isocyanate prepolymer include Vibrathane B640 and B876 which have an NCO content of 9.45wt% and 6.75wt%, respectively [see Vibrathane General Processing Information, p7].
Regarding claim 12, Versalink P1000 and P650 have Mn of about 1274 and 924, respectively [see Bartyczak et al, p2 ¶2]. 
Regarding claim 13, Jeffamine polymers are polyethers based on linear (i.e. difunctional) polypropylene oxides [see McDaniel (US 20120283153 A1), 0097-0099] and includes secondary amine terminated polypropylene oxides [McDaniel, 0100-0101] having end groups with the structure:

    PNG
    media_image1.png
    97
    183
    media_image1.png
    Greyscale
[0100]. 
Regarding claim 15, the polishing pad includes an end point detection window [0030] that has a hardness of about 70D Shore and the polishing pad typically has 45-75D Shore hardness [0198].
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed polyamines and polyols that would allow the ordinarily skilled artisan to prepare the claimed combination and amounts of aliphatic diamine and aromatic bifunctional curing agent.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20150065020 A1) in view of Swisher et al (US 20060089093 A1).

Roy does not explicitly disclose the polyether diamine curing agents as containing secondary amine terminal groups. 
Swisher discloses a CMP polishing pad prepared from an isocyanate terminated polyurethane prepolymer, hydroxyl material and amine containing material [abstract], similar to Roy. Swisher disclose that amine containing curing agents may include either or both of primary amines and secondary amines [0050]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the seconary amine containing polyether diamines of the claims in the composition of Roy because Swisher teaches that the claimed secondary amines and primary amines are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20150065020 A1) in view of Qian et al (US 20140120809 A1).
Roy does not disclose the claimed density, but does disclose that the polishing pad typically has 45-75D Shore hardness [0198].
Qian discloses a CMP polishing pad prepared from an isocyanate terminated polyurethane prepolymer and a curative package [abstract, 0018], similar to Roy. Qian teaches that the polishing layer has a density of preferably 0.7 to 1.1 g/cm3 [0016]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed density in the polishing pad of Roy because Qian expected by the skilled artisan within the regular practice of preparing a CMP polishing pad with polyurethane layer in Roy. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20150065020 A1) in view of Swisher et al (US 20060089093 A1) and further in view of Qian et al (US 20140120809 A1).
Swisher and Qian are combined with Roy for same reasons as they are individually, explained above. 

 Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, including Roy et al (US 20150065020 A1), Allison et al (US 20030217517 A1), and Qian et al (US 20140120809 A1), disclose a myriad of combinations of trifunctional and difunctional curing agents with OH and NH groups. However, it would require excessive hindsight to arrive at the specific amounts of aliphatic polyether diamine with the claimed Mn, the polyamine and the aromatic bifunctional curing agent, particularly when there are many more examples of tri- or higher functional polyol (OH) curing agents than tri or higher functional polyamines, see in particular Roy and Qian. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766